Plaintiff's alleged cause of action rests upon "an injury to the person" of the wife. It is an action for personal injuries. I am unable to see how the statute can be read so as to limit its application "to only two persons." It occurs to me that the statute uses the words "injury to the person" in their general sense describing the injury or character of the cause of action and not merely to point out the person upon whom the injury must be inflicted. I think the statute should be construed as referring to "personal injury" actions.
Since the statute is in derogation of the common law it should be strictly construed.
The authorities amply support defendant's theory that the cause of action died with the death of the wrongdoer. See Ott v. Kaufman, 68 Md. 56, 11 A. 580; Demczuk v. Jenifer,138 Md. 488, 114 A. 471; White v. Safe D.  T. Co. 140 Md. 593,118 A. 77, 24 A.L.R. 482; Mulvey v. City of Boston, 197 Mass. 178,83 N.E. 402, 14 Ann. Cas. 349; Cappuci v. Barone,266 Mass. 578, 165 N.E. 653. *Page 87